439 S.W.2d 117 (1969)
BRISCOE RANCHES, INC., et al., Appellants,
v.
EAGLE PASS INDEPENDENT SCHOOL DISTRICT et al., Appellees.
No. 14757.
Court of Civil Appeals of Texas, San Antonio.
January 15, 1969.
Clemens, Knight, Weiss & Spencer, Edward R. Finck, Theo F. Weiss, San Antonio, Petry & Fitzpatrick, Carrizo Springs, for appellants.
Hume & Hume, David Hume, Eagle Pass, Lavern D. Harris, Kerrville, for appellees.
PER CURIAM.
This is an appeal by appellants, who are owners of land in appellee School District, from an order denying their application for a temporary injunction to restrain appellees from making up, examining or approving general tax rolls for the District using values on appellants' property as raised by the Board of Equalization; from assessing or attempting to assess any taxes on the appellants' properties based upon the raised valuation by the Board of Equalization; and from collecting or attempting to collect taxes on appellants' properties based on the values as determined by the Board of Equalization.
On January 8, 1969, such cause was submitted and oral argument heard on said appeal. Also came on to be heard and considered the motion of appellants for an injunction pendente lite, and the Court, having considered said motion and the arguments of counsel, is of the opinion that same should be granted under authority of Article 1823, Vernon's Ann.Civ.St., for the purpose of protecting our jurisdiction.
It is accordingly ordered, adjudged and decreed that the appellees, Eagle Pass Independent School District et al., and its agents, servants, employees and attorneys be, and they are hereby, restrained and enjoined from compelling or attempting to compel the appellants, or any of them, to pay taxes under the levy, assessment and evaluation by the Board of Equalization for the year 1968, pending further orders of this Court.
It is further ordered that any of the appellants may pay any and all taxes assessed against them voluntarily at any time.
It is further ordered that no bond be required as a condition of the issuance of this injunction.
This order shall not in any manner prevent the statutory imposition of penalty and accrual of interest and costs on any or all taxes which become delinquent.